Citation Nr: 0717520	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-41 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for choroidal malignant 
melanoma, to include as due to exposure to Agent Orange, or 
some other herbicide, during service.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from October 1958 to October 
1988.

The veteran's appeal as to the issues listed above arose from 
an August 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in
Winston-Salem, North Carolina, which denied the claim of 
entitlement to service connection for choroidal malignant 
melanoma, to include as due to exposure to Agent Orange, or 
some other herbicide, during service.   


FINDING OF FACT

The veteran does not have choroidal malignant melanoma as the 
result of disease or injury that was present during his 
active military service, or as a result of exposure to Agent 
Orange, or some other herbicide, during service.


CONCLUSION OF LAW

The veteran does not have choroidal malignant melanoma as the 
result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
choroidal malignant melanoma, to include as due to exposure 
to Agent Orange, or some other herbicide, during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
malignant tumors, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The veteran's service medical records do not show treatment 
for, or a diagnosis of, choroidal malignant melanoma.  This 
evidence shows that the veteran had received glasses for 
refractive error.  His impressions included CHA (compound 
hypermetropic astigmatism) and presbyopia.  See e.g., April 
1988 eye examination report.  A February 1988 examination 
report, and the veteran's separation examination report, 
dated in August 1988, note that his eyes were clinically 
evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1989 and 2004.  This evidence includes 
reports from Jonathan J. Dutton, M.D., which show that the 
veteran began receiving treatment for choroidal malignant 
melanoma of the left eye in January 1991.  Treatment included 
radiotherapy.  

As an initial matter, there is no competent evidence to show 
that the veteran has choroidal malignant melanoma of the 
right eye, and the remainder of the analysis will therefore 
be confined to the left eye.  See Gilpin v. West, 155 F.3d 
1353 (Fed.Cir. 1998).  In addition, to the extent that his is 
shown to have had refractive error during service, under 38 
C.F.R. § 3.303(c) (2006), congenital or developmental 
defects, to include refractive error of the eye, as such, are 
not diseases or injuries within the meaning of applicable 
legislation.  See also 38 C.F.R. § 4.9 (2006); Beno v. 
Principi, 3 Vet. App. 439 (1992).  




The Board has determined that service connection on a direct 
basis (i.e., on a basis other than exposure to herbicides) is 
not warranted.  The veteran's service medical records do not 
show that the veteran ever treated for choroidal malignant 
melanoma.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  Furthermore, the first 
evidence of the claimed condition is the report from Dr. 
Dutton which indicates that the veteran received treatment in 
January 1991.  The earliest evidence of treatment therefore 
comes over two years after separation from active duty 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has choroidal malignant 
melanoma that is related to his service.  Finally, there is 
no medical evidence to show that a malignant tumor of the 
left eye was manifest to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
In fact, examination of the eyes was normal on VA examination 
in May 1989.  Accordingly, service connection on a direct 
basis is not warranted.

However, the veteran's primary argument is that his choroidal 
malignant melanoma is related to exposure to Agent Orange, or 
some other herbicide, during service.  

The law provides a presumption of service connection for 
certain diseases which become manifest after separation from 
service in veterans who served in the Republic of Vietnam 
during the period from January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

In this case, the veteran's discharge (DD 214) indicates that 
he served in the Republic of Vietnam, and he is therefore 
presumed to have been exposed to herbicides.  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Board finds that service connection for choroidal 
malignant melanoma based on exposure to Agent Orange, or some 
other herbicide, during service, is not warranted.  Choroidal 
malignant melanoma is not afforded presumptive service 
connection for veterans who are presumed to have been exposed 
to Agent Orange, and there is no competent evidence to show 
that the veteran has choroidal malignant melanoma as a result 
of exposure to herbicides.  See 38 C.F.R. § 3.307, 
3.309;Combee.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has choroidal 
malignant melanoma that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-



495 (1992).  Accordingly, the veteran's claim for service 
connection for choroidal malignant melanoma must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant' s possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in June 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The June 2004 letter 
specifically informed the veteran as to what evidence he was 
to provide and to what evidence VA would attempt to obtain on 
his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
June 2004 VCAA letter was sent to the veteran prior to the 
RO's August 2004 decision that is the basis for this appeal.  
Id.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims file.   Although the veteran has 
not been afforded an examination, and an etiological opinion 
has not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for an 
examination and/or etiological opinion is not necessary to 
decide the claim.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2006); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the veteran is 
not shown to have received treatment for, or a diagnosis of, 
the claimed condition during service, the claimed condition 
is not shown until more than two years after separation from 
service, and the claims file does not currently contain 
competent evidence showing that the claimed condition is 
related to his service.  The Board concludes, therefore, that 
a decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  




ORDER

Service connection for choroidal malignant melanoma is 
denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


